     Case 2:20-cv-01130-KJM-DMC Document 15 Filed 01/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CLAYTON SILVA,                                   No. 2:20-CV-1130-KJM-DMC
12                       Plaintiff,
13            v.                                       ORDER
14    US ARMY, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. The matter was

18   referred to a United States Magistrate Judge as provided by Eastern District of California local

19   rules.

20                  On December 4, 2020, the Magistrate Judge filed findings and recommendations,

21   which were served on the parties and which contained notice that the parties may file objections

22   within the time specified therein. No objections to the findings and recommendations have been

23   filed.

24                  The court presumes that any findings of fact are correct. See Orand v. United

25   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26   reviewed de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations

27   of law by the magistrate judge are reviewed de novo by both the district court and [the appellate]

28   /////
                                                       1
     Case 2:20-cv-01130-KJM-DMC Document 15 Filed 01/25/21 Page 2 of 2


 1   court . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3                  Accordingly, IT IS HEREBY ORDERED that:
 4                  1.     The findings and recommendations filed December 4, 2020, are adopted in
 5   full;
 6                  2.     This action is dismissed without prejudice for failure to comply with court
 7   rules and orders;
 8                  3.     All pending motions, ECF Nos. 5 and 6, are denied as moot; and
 9                  4.     The Clerk of the Court is directed to enter judgment and close this file.
10   DATED: January 25, 2021.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
